DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 12/08/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-31, 33-34 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al (US 2013/0216606A1), in view of Boey et al (US 2015/0190359 A1).
Venkatraman taught methods for treating or preventing age-related macular degeneration (e.g., a posterior ocular segment disorder) and glaucoma (e.g., an anterior ocular segment disease) [0074], comprising administering unilamellar liposomal formulations, wherein said liposomes were comprised generally of phosphatidylcholines, including DPPC and DMPC [0044, 0060 and 0077]. Sunconjunctival administration, to provide sustained release of the ocular drug, was disclosed at claim 35. Venkatraman 
Although Venkatraman taught ocular vesicles at sizes less than 2 µm, generally comprised of phosphatidylcholines, Venkatraman was silent regarding the said vesicles penetrating through to a sclera to form as an episcleral or as an intrascleral depot, as recited in claim 23.
Boey taught stable unilamellar liposomal formulations for ocular drug delivery [title and abstract], wherein the said liposomes had a diameter of less than 2 µm, were comprised of POPC [claims 1 and 2 and at ¶0015] and were administered by subconjunctival injection, for direct delivery to the site of action [0005-0006 and 0019-0020].
Since Venkatraman generally taught phosphatidylcholines, it would have been prima facie obvious to one of ordinary skill in the art to include within the teachings of Venkatraman, POPC, as taught by Boey. An ordinarily skilled artisan would have been motivated to formulate a vesicle for delivery to the site of action (e.g., ocular administration), as taught by Boey [Boey; 0005-0006 and 0019-0020 and at claims 1-2].
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select POPC for incorporation into a liposomal formulation, based on its recognized suitability for its intended use as a vesicle-forming lipid, as taught by Boey at claims 1-2.
The instant claim 23 recites a liposome penetrating through to a sclera to form as an epi-or as an intrascleral depot. The originally filed application [0019] disclosed that 
The combined teachings of Venkatraman and Boey taught POPC large unilamellar POPC vesicles of 90 nm size. 
It appears that the compositions of the instant claims and those of the prior art would reasonably be expected to have substantially the same physical and chemical properties (e.g., penetrating through to a sclera to form as an epi- or as an intrascleral depot). This is because the originally filed application [0019] disclosed that large POPC unilamellar vesicles of 90 nm size are found to form intrascleral depots that penetrate to the sclera; and, the combined teachings of Venkatraman and Boey taught POPC large unilamellar POPC vesicles of 90 nm. 
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112).
	Venkatraman, in view of Boey, reads on claims 24-25.
Claims 26-28 are rendered prima facie obvious because Venkatraman disclosed [claim 20] cholesterol and unsaturated phospholipids [claim 6].
Claim 29 is rendered prima facie obvious because Venkatraman disclosed [0066] that the liposomes may be formulated without cholesterol.

Claim 31 recites 30 nm to 2 μm. Venkatraman disclosed 0.09-0.12 μm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CELESTE A RONEY/Primary Examiner, Art Unit 1612